FILED
                            NOT FOR PUBLICATION                             MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARY E. KWIATKOWSKI,                             No. 09-17664

             Plaintiff - Appellant,              D.C. No. 2:08-cv-00730-RCJ-LRL

  v.
                                                 MEMORANDUM *
HARTFORD FIRE INSURANCE
COMPANY, et al.,

             Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert C. Jones, District Judge, Presiding

                     Argued and Submitted February 18, 2011
                            San Francisco, California

Before: O’SCANNLAIN and TROTT, Circuit Judges, and Campbell,** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **     The Honorable Tena Campbell, Senior United States District Judge
for the District of Utah, sitting by designation.
       Mary Kwiatkoswki appeals the district court’s orders dismissing her claim

under Nevada Revised Statute section 613.200 and granting summary judgment for

the Defendants on her remaining claims. The facts need not be repeated here

because they are already known by the parties. We have jurisdiction under 28

U.S.C. § 1291, and we remand.

       We conclude that it is not “facially apparent” from Ms. Kwiatkowski’s

complaint that more than $75,000 is in controversy. See Singer v. State Farm Mut.

Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). And the record available to the

court is devoid of any evidence that Hartford proved, by a preponderance of the

evidence, that the amount in controversy meets the jurisdictional threshold. See

Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003).

The court cannot consider the merits of the appeal before assuring itself that the

district court had jurisdiction. Id. at 1091. For that reason, we remand this matter

to the district court for a determination of whether the amount in controversy is

sufficient to establish jurisdiction.

       REMANDED.




                                          2